Citation Nr: 0913304	
Decision Date: 04/09/09    Archive Date: 04/21/09

DOCKET NO.  98-10 296A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUES

1.  Entitlement to an effective date earlier than September 
20, 1999 for the grant of a 100 percent disability rating for 
partial complex seizures. 
 
2.  Entitlement to an evaluation in excess of 50 percent for 
organic affective disorder with PTSD from October 27, 1994 to 
July 31, 2006. 
 
3.  Entitlement to an evaluation in excess of 30 percent for 
organic affective disorder with PTSD from August 1, 2006 to 
August 9, 2007 and whether the reduction from 50 to 30 
percent was proper. 
 
4.  Entitlement to an evaluation in excess of 10 percent for 
organic affective disorder with PTSD from August 10 2007, and 
whether the reduction from 30 to 10 percent was proper. 
 
5.  Entitlement to an initial rating in excess of 10 percent 
for headaches, dizziness, and lightheadedness as a result of 
head trauma. 
 
6.  Whether the termination of a separate evaluation for 
service-connected headaches, dizziness and lightheadedness as 
a result of head trauma was proper. 
 
7.  Whether the termination of special monthly compensation 
based on statutory housebound status was proper. 


REPRESENTATION

Appellant represented by:	Kenneth B. Mason, Attorney


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The Veteran served on active duty from August 1974 to April 
1977.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans Appeals (Board) from a May 1998 rating 
determination of the VA Regional Office (RO) in Sioux Falls, 
South Dakota that granted service connection for partial 
complex seizures, PTSD, and headaches, dizziness and 
lightheadedness as a result of head trauma, rated 20 percent, 
10 percent and 10 percent disabling, effective from November 
30, 1989, February 14, 1995 and November 30, 1989, 
respectively.  The Veteran appealed for higher initial 
disability ratings.  Therefore, analysis of these issues 
requires consideration of the ratings to be assigned from the 
date of service connection. See Fenderson v. West, 12 Vet. 
App. 119 (1999).  

By rating action dated in May 2000, PTSD was increased to 30 
percent, effective from September 29, 1999.  A rating 
decision dated in July 2000 increased the disability 
evaluation for complex partial seizures to 100 percent, 
effective from September 20, 1999.  The Veteran appeals the 
effective date of the latter award.

By rating decision dated in June 2004, the service-connected 
psychiatric disorder was recharacterized as organic affective 
disorder with PTSD, and assigned a rating of 50 percent, 
effective from October 27, 1994.  Special monthly 
compensation under 38 U.S.C.A. § 1114, subsection (s) and 
38 C.F.R. § 3.350 (i), and individual unemployability were 
granted, effective from September 20, 1999 and October 27, 
1994, respectively.  

A rating decision of October 12, 2005 found that there was 
clear and unmistakable error in establishing service 
connection for headaches, dizziness and lightheadedness as a 
result of head trauma.  It was proposed that the separate 
grant be discontinued.  It was also proposed that organic 
affective disorder with PTSD be reduced to 30 percent 
disabling, and that entitlement to special monthly 
compensation be terminated upon extinguishing of service 
connection for headaches, dizziness and lightheadedness as a 
result of head trauma, or the reduction in the disability 
rating for PTSD.

By rating action dated in May 2006, organic affective 
disorder with PTSD was reduced to 30 percent disabling, 
effective from August 1, 2006.  Service connection for 
headaches, dizziness and lightheadedness as a result of head 
trauma was terminated, effective August 1, 2006.  Special 
monthly compensation was discontinued effective August 1, 
2006.  

By rating determination dated in September 2007, organic 
affective disorder with PTSD was decreased from 30 to 10 
percent, effective from August 10, 2007.  

Following review of the record, the issues of entitlement to 
an evaluations in excess of 50 percent for organic affective 
disorder with PTSD from October 27, 1994 to July 31, 2006, 
and from 30 percent to 10 percent from August 1, 2006 to 
August 9, 2007, and whether the reductions were proper, and 
entitlement to an evaluation in excess of 10 percent for 
organic effective disorder with PTSD from August 10 2007, as 
well as entitlement to whether the termination of special 
monthly compensation based on statutory housebound status was 
proper are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Prior to September 20, 1999, the Veteran did not have at 
least 1 major seizure per month over the last year, and his 
seizure disorder was totally incapacitating.  

2.  The termination of a separate disability evaluation for 
headaches, dizziness and lightheadedness as a result of head 
trauma was proper under the law.

3.  No allegation of error of fact or law remains before the 
Board for consideration on the issue of entitlement to an 
initial rating in excess of 10 percent for headaches, 
dizziness, and lightheadedness as a result of head trauma.


CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to September 20, 
1999 for the grant of a 100 percent disability rating for 
partial complex seizures are not met. 38 U.S.C.A. § 5110(g) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.400 (2008).

2.  A separate disability rating for headaches, dizziness and 
lightheadedness as residuals of head trauma is clearly and 
unmistakably erroneous. 38 U.S.C.A. § 7105 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.105, 4.124a, Diagnostic Code 8045 
(2008).

3.  There is no justiciable case or controversy on the issue 
of entitlement to an initial rating in excess of 10 percent 
for headaches, dizziness, and lightheadedness as a result of 
head trauma. 38 U.S.C.A. § 7105 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 20.101, 20.200 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Considerations - VA's Duty to Assist the Veteran

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information and any 
medical or lay evidence that are necessary to substantiate 
the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) 
(2008); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  This 
notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ). Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Here, the duty to notify was not fully satisfied prior to the 
initial unfavorable decisions on the claims by the AOJ.  
Under such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  
Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim. See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the AOJ's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the AOJ) see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).

In this case, the VCAA duty to notify was fully satisfied by 
way of letters sent to the appellant in August 2006 and March 
2008 that fully addressed the required notice elements.  The 
letters informed the appellant of what evidence was required 
to substantiate the claims and of the appellant's and VA's 
respective duties for obtaining evidence.  The Board finds 
that this error was not prejudicial to the appellant because 
the actions taken by VA after providing notice have 
essentially cured the error in the timing of notice.  Not 
only has the appellant been afforded a meaningful opportunity 
to participate effectively in the processing of his claims 
and given ample time to respond, but the AOJ also 
readjudicated the claims in a supplemental statement of the 
case issued in October 2008 after proper notice was provided.  
For these reasons, it is not prejudicial to the appellant for 
the Board to proceed to finally decide the appeals. 

The Board finds that all necessary development has been 
accomplished and that appellate review may proceed without 
prejudice to the appellant. See Bernard v. Brown, 4 Vet. App. 
384 (1993).  The RO has obtained voluminous private clinical 
and VA outpatient and inpatient clinical records going back 
many years.  The case was remanded for further development in 
February 2004.  The Veteran has been afforded a number of VA 
examinations over the years.  The record does not otherwise 
indicate any additional existing evidence that is necessary 
for a fair adjudication of the claims currently being 
adjudicated.  Therefore, no further notice or assistance to 
the appellant is required to fulfill VA's duty to assist in 
the development of these claims. Smith v. Gober, 14 Vet. App. 
227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The claims are ready to 
be considered on the merits.

1.  Entitlement to an effective date earlier than September 
20, 1999 for the grant of a 100 percent disability rating for 
partial complex seizures.

Law and Regulations

Absent a finding of clear and unmistakable error, the 
assignment of effective dates of awards is generally governed 
by 38 U.S.C.A. § 5110 (West 2002 & Supp. 2008) and 38 C.F.R. 
§ 3.400 (2008).  Except as otherwise provided, the effective 
date of an evaluation and award of compensation based on an 
original claim, a claim reopened after final disallowance, or 
a claim for increase will be the date of receipt of the claim 
or the date entitlement arose, whichever is later. 38 C.F.R. 
§ 3.400 (2008).

The effective date of an award of increased compensation 
shall be the earliest date as of which it is factually 
ascertainable that an increase in disability occurred, if 
application is received within one year from such date; 
otherwise, the effective date will be the date of VA receipt 
of the claim for increase, or date entitlement arose, 
whichever is later. 38 U.S.C.A. § 5110(a), (b) (2); 38 C.F.R. 
§ 3.400(o); Hazan v. Gober, 10 Vet. App. 511 (1997); Harper 
v. Brown, 10 Vet. App. 125 (1997); VAOPGCPREC 12-98; 63 
Fed.Reg. 56704 (1998).

A claim is a formal or informal communication in writing 
requesting a determination of entitlement or evidencing a 
belief in entitlement to a benefit. 38 C.F.R. §§ 3.1(p); 
3.155 (2008).  The regulation which governs informal claims, 
38 C.F.R. § 3.155 provides as follows: (a) any communication 
or action, indicating an intent to apply for one or more 
benefits under the laws administered by [VA], from a claimant 
. . . may be considered an informal claim.  Such informal 
claim must identify the benefit sought. Id.

Further, under 38 C.F.R. § 3.157 (b) (1) (2008), an informal 
claim may consist of a report of examination or 
hospitalization.  Under this regulatory provision, the date 
of the VA outpatient examination or hospital admission will 
be accepted as the date of receipt of a claim if such a 
report relates to examination or treatment of a disability 
for which service connection has previously been established. 
Id.

The veteran's service-connected partial complex seizure 
disorder is rated under 38 C.F.R. § 4.124a, Diagnostic Code 
8911.  Under this Diagnostic Code, a confirmed diagnosis with 
a history of seizures is assigned a 10 percent rating.  A 20 
percent rating is assigned when there is at least 1 major 
seizure in the last 2 years, or at lest 2 minor seizures in 
the last 6 months.  A 40 percent rating is assigned when 
there is at least 1 major seizure in the last 6 months or 2 
in the last year, or averaging at least 5 to 8 minor seizures 
weekly.  A 60 percent rating is warranted when the disability 
averages at least 1 major seizure in 4 months over the last 
year, or 9 to 10 minor seizures per week.  An 80 percent 
rating is assigned when the disability averages at least 1 
major seizure in 3 months over the last year, or more than 10 
minor seizures weekly.  A 100 percent rating is warranted 
when the disability averages at least 1 major seizure per 
month over the last year. 38 C.F.R. § 4.124a, Diagnostic Code 
8911.

A major seizure is characterized by the generalized tonic-
clonic convulsion with unconsciousness.  A minor seizure 
consists of a brief interruption in consciousness or 
conscious control associated with staring or rhythmic 
blinking of the eyes or nodding of the head ("pure" petit 
mal), or sudden jerking movements of the arms, trunk, or head 
(myoclonic type) or sudden loss of postural control (akinetic 
type). 38 C.F.R. § 4.124a, Notes (1) and (2).  Where 
continuous medication is required to control the epilepsy, 10 
percent is the minimum evaluation.

Factual Background 

Social Security documents reflect that the veteran was 
awarded benefits effective from October 1986 with a primary 
diagnosis of schizophrenic disorder and a secondary diagnosis 
of mental retardation.

VA outpatient clinical records dating from 1987 show that the 
Veteran was seen for complaints of "blackouts" or syncopal 
episodes that appeared to be of irregular frequency which he 
stated he had had since traumatic head injury in service.  
Questionable seizure disorder was recorded.  On VA 
examination in January 1988, it was noted that on one 
weekend, he had had two blackouts but had had only one since 
the previous July.  He was placed on Dilantin that was 
subsequently changed to Tegretol and Valium.  

The Veteran was afforded psychological testing in December 
1990, the interpretation of which disclosed a pattern 
consistent with an inference of moderate cerebral 
inefficiencies likely reflective of the cumulative effects of 
traumatic brain injury.

The appellant's private physician, P. L. Yu, M.D., wrote in 
January 1991 that the veteran had seizures twice a week.  It 
was noted that he was not able to be gainfully employed 
because of emotional changes.  Dr. Yu gave the Veteran a 
total impairment score of 72 percent based on disorders that 
included episodic neuralgic disorder (15 percent) and 
disturbance of complex integrated cerebral function (15 
percent).  It was found that the Veteran was able to carry 
out most activities of daily living as well as before the 
onset of symptoms.  In April 1991, Dr. Yu stated that the 
Veteran would not be able to be gainfully employed due to the 
results of traumatic injury in service.  

The veteran was hospitalized at a VA facility in December 
1992 for reported symptoms that included questionable 
seizures, petit mal type.  He provided history of seizure the 
day of admission.  It was noted that he had been taking 
Tegretol three to four years.  Diagnoses on discharge 
included possible pseudo seizures with panic attacks.  

On VA epilepsy and narcolepsy examination in February 1993, 
the Veteran depicted his seizures as "spells" which he 
first experienced as a posterior headache and shoulder pain 
with dizziness and tingling of the arms and legs often 
preceded by a bad odor.  He said that they lasted from 30 
minutes to an hour, and that he felt tired after an episode.  
It was noted that he had not experienced any tongue biting 
and did not describe clonic tonic seizure activity.  The 
Veteran was reported to have stated that the last spell was 
approximately one to two months before.  He said that he had 
such spells every six months to one year, and that seven 
months had elapsed before he had had the most recent spells.  
It was noted that he was on Tegretol.  Following examination, 
an assessment was rendered of possible complex seizure, 
"although this was doubtful."  It was added that the 
veteran had had no loss of consciousness.  

The appellant was readmitted to VA in July 1993 with 
"seizures" described as headache, shortness of breath, 
increased respirations, numbness of the face and shaking of 
the hands on that day and three months previously.  Upon 
discharge, a pertinent diagnosis of hyperventilation syndrome 
was recorded.  He was admitted to a private hospital, 
Highland House, in September 1993.  The discharge diagnoses 
included history of a seizure disorder.  The Veteran entered 
a VA domiciliary in November 1993 because of homelessness.  
No complaints of seizures were noted at that time.  

VA requested an independent neurological examination of the 
appellant.  In a July 1997 report, B. A. Hartwig, M.D., wrote 
that the Veteran provided history that following head trauma 
with loss of consciousness in service, he had developed a 
throbbing pressure-type pain in the forehead associated with 
periods of loss of awareness in his surroundings and would 
'stare in space'.  He said that he had been on Klonapan and 
Prozac for the past three years and no longer had staring 
spells.  The appellant related that he had also had 
lightheadedness but that this had also improved considerably.  
Following examination, the examiner stated that he suspected 
that the Veteran had suffered from partial complex seizures 
as a result of head injuries in service.  

On VA neurological examination in June 1997, the Veteran 
complained that he had headaches and/or dizzy spells one or 
twice a month, but had never become unconscious.  He stated 
that he did become dizzy to the extent that he had to lie on 
the floor.  He said that his spells lasted three to four 
minutes.  He related that he last had a blackout spell two 
months before and had also had body shaking during a spell.  
A clinical diagnosis of possible convulsive seizure activity 
secondary to two previous traumas was rendered.  

Service connection for complex partial seizures was granted 
by rating action dated in May 1998.  A 20 percent disability 
evaluation was assigned from the date of a claim received on 
November 30, 1989. 

A VA outpatient clinic entry dated July 1999 indicated that 
the Veteran had been off his medications for two months and 
felt restless and depressed.  On September 20, 1999, it was 
noted he was having some problems with insomnia and that his 
seizures were not well controlled.  

Dr. Hartwig reevaluated the Veteran for VA in May 2000 and 
found that he had recurrent headaches, periodic 
lightheadedness and seizures that occurred once or twice a 
month, but that unlike the partial complex ones he had had 
previously, the appellant found himself on the floor having 
urinary incontinence.  It was noted that he was taking 
Phenobarbital by itself, but had recently changed over to 
Dilantin.  The examiner stated that the Veteran's 
neurological examination was largely unchanged from the 
previous examination in 1997 but seizures had changed.  It 
was unclear as to whether they were of the grand mal type.  
In a June 2000 addendum, Dr. Hartwig wrote that "I do not 
feel that he would be employable on the basis of recurrent 
partial complex seizures with secondary generalization which 
occur[sic] several times [a] month.  ...I would consider him 
totally disabled on the basis of his seizure disorder.

A rating decision dated in July 2000 increased the disability 
evaluation for complex partial seizures to 100 percent, 
effective from September 20, 1999.

Legal Analysis

The Veteran asserts that he is entitled to an effective date 
earlier than September 20, 1999 for the assignment of a 100 
percent ratings for service-connected seizures.  In this 
respect, however, the Board is unable to identify evidence 
that shows an ascertainable increase in the service-connected 
seizure disorder prior to the September 20, 1999. 

As noted previously, for a 100 percent rating for seizures, 
the Veteran must show symptomatology that approximates an 
average at least 1 major seizure per month over the last 
year. See 38 C.F.R. § 4.124a, Diagnostic Code 8911 (2008).  
An 80 percent rating is assigned when the disability averages 
at least 1 major seizure in 3 months over the last year, or 
more than 10 minor seizures weekly.

Careful review of the evidence discloses that the Veteran's 
seizure have never been described as major, and have not been 
consistent with generalized tonic-clonic convulsion with 
unconsciousness depicted under 38 C.F.R. § 4.124a, Notes (1) 
and (2).  The nature of his symptoms was described as 
questionable petit mal seizures on VA hospitalization in 
December 1992.  Review of the considerable evidence dating 
from 1988 reflects that the appellant only reported episodes 
of blackouts or spells of irregular frequency.  His private 
physician, Dr. Yu, indicated in 1991 that he had two seizures 
a week, and provided a total impairment of 72 percent for the 
veteran's multiple disorders, only 15 percent of which was 
attributed to disturbance of complex integrated cerebral 
function.  

Subsequent clinical data reflect seizures of even less 
frequency.  On VA examination in 1993, the Veteran related 
that he had last had a seizure one to two months before, and 
none for seven months before that.  He stated that on 
average, he had seizures every six months to a year.  When 
examined by VA in June 1999, he indicated that he had had 
black out spells two months before.  It was only on and after 
September 20, 1999 that it was noted his seizures were not 
well controlled.  Ensuing clinical data were received 
indicating that his seizures had changed in frequency and 
character, suggesting grand mal-type implications several 
times a month.  It is also shown that this was the first time 
that he was pronounced 100 percent disabling on account of 
the seizure disorder.  

Under the circumstances, the Board finds that it was not 
factually ascertainable until September 20, 1999 that there 
was an increase in severity of the Veteran's seizure disorder 
for which a 100 percent disability rating was considered.  
Prior to such, it is found that the Veteran clearly did not 
display the severity and intensity of seizure activity to 
qualify for a 100 percent disability evaluation for reasons 
discussed above.  The Board thus finds that the RO properly 
established a 100 percent disability rating from September 
20, 1999.  

Absent a finding of prior clinical evidence documenting 
symptoms approximating the criteria for 100 percent 
disability, an effective date earlier than September 20, 1999 
is not warranted.



2.  Termination of a separate evaluation for service-
connected for headaches, dizziness and lightheadedness due to 
head trauma.  

Factual Background and Legal Analysis

By rating action dated in May 1998, service connection was 
granted for headaches, dizziness, and lightheadedness as a 
result of head trauma under 38 C.F.R. § 4.124a, Diagnostic 
Code 8045.  Service connection for partial complex seizures 
as a residual of head trauma was also established at that 
time under 38 C.F.R. § 4.124a, Diagnostic Codes 8045-8911 for 
which the Veteran is in receipt of a total (100 percent) 
disability rating.  The Board points out, however, that 
Diagnostic Code 8045 clearly states that "[p]urely 
subjective complaints such as headaches, dizziness, insomnia, 
etc, recognized as symptomatic of brain trauma, will be rated 
10 percent disabling and no more under diagnostic code 9304.  
This 10 percent rating will not be combined with any other 
rating for a disability due to brain trauma [italic emphasis 
ours]." Id  This regulation is unambiguous.  The Veteran may 
not be assigned a separate disability rating for his 
subjective complaints of headaches, dizziness and 
lightheadness associated with head trauma since he is also 
service-connected for partial complex seizures due to 
head/brain trauma.  The establishment of a separate 
disability rating for headaches, dizziness and 
lightheadedness was clearly and unmistakably erroneous, and 
the termination of the grant is proper.  

In a case where the law and not the evidence is dispositive, 
the claim is denied because of the absence of legal merit or 
the lack of entitlement under the law. Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).

3.  Entitlement to an initial rating in excess of 10 percent 
for headaches, dizziness, and lightheadedness as a result of 
head trauma.

Under 38 U.S.C.A. § 7105 (West 2002), the Board may dismiss 
any appeal which fails to allege specific error of fact or 
law in the determination being appealed.  As the Board has 
determined that the termination of a separate evaluation for 
headaches, dizziness and lightheadedness as a result of head 
trauma is proper, the appeal for a higher initial rating for 
headaches, dizziness and lightheadedness is thus rendered 
moot, and the claim is extinguished.  The Board is thus 
without jurisdiction to review the appeal of a higher initial 
rating in this regard as there exists no "case or 
controversy" for consideration. See Aronson v. Brown, 7 Vet. 
App. 153 (1994). Shoen v. Brown, 6 Vet. App. 456, 457 (1994).  
Accordingly, the claim of entitlement to an initial rating in 
excess of 10 percent for headaches, dizziness, and 
lightheadedness as a result of head trauma must be dismissed.


ORDER

An effective date earlier than September 20, 1999 for the 
grant of a 100 percent disability rating for partial complex 
seizures is denied.

The termination of service connection for a separate 
evaluation for headaches, dizziness and lightheadedness as a 
result of head trauma is proper.

The issue of entitlement to an initial rating in excess of 10 
percent for headaches, dizziness, and lightheadedness as a 
result of head trauma is dismissed.


REMAND

The veteran asserts that the symptoms associated with his 
service-connected PTSD are more severely disabling that 
reflected by the currently assigned disability evaluation and 
warrant a higher rating.  

Review of the record discloses that the veteran's PTSD status 
was most recently evaluated for VA compensation and pension 
purposes in August 2007.  The Board notes, however, that 
during the examination, the VA psychologist examiner made a 
statement to the effect that "As the focus of the 
examination was on post traumatic stress disorder, memory was 
not formally assessed."  This is inconsistent with the VA 
rating criteria for mental disorders, including PTSD, which 
identifies loss of memory and/or loss of concentration as a 
common manifestation of psychiatric disability. See 38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (2008).  The examiner stated 
that the claims folder was only "briefly reviewed" and 
"appeared to address primarily physical issues" and that 
"due to time limitations it is possible that the examiner 
may have overlooked information in the c-file."  The 
examiner related that the appellant alleged having PTSD and 
that an organic affective disorder was also noted, but that 
"[i]t is unclear from records if [the Veteran] has already 
been rated for these disorder[sic]."  It was reported that 
an extended diagnostic interview was performed but that it 
was difficult to obtain a mental health treatment history 
from him.  A mental status examination was performed.  
However, in presenting the diagnosis and ensuing commentary, 
the examiner stated that "[i]t is felt that a diagnosis of 
post traumatic stress disorder, mild, is warranted based on 
signs and symptoms if the history of trauma can be 
supported."

The Board points out that service connection for PTSD has 
been established since May 1998.  It is therefore clear from 
this statement and others made previously that the examiner 
did not perform any significant review the claims folder, if 
at all, prior to reaching his clinical conclusions.  The 
Board finds that this omission substantively abrogates VA's 
statutory duty to assist the appellant in conducting a 
thorough examination which takes into account the records of 
prior medical treatment so that the disability evaluation 
will be a fully informed one. See Hyder v. Derwinski, 1 Vet. 
App. 221 (1991); Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).  The August 2007 VA examination is thus found to be 
inadequate for rating purposes, and another must be 
scheduled.  

The veteran is also seeking entitlement to evaluations in 
excess of 50 percent for organic affective disorder with PTSD 
from October 27, 1994 to July 31, 2006, and from 30 percent 
to 10 percent from August 1, 2006 to August 9, 2007, and 
whether the reductions were proper, as well as entitlement to 
whether the termination of special monthly compensation based 
on statutory housebound status was proper.  The Board is of 
the opinion that resolution of the claim for a higher rating 
for service-connected organic affective disorder with PTSD 
may affect the outcomes of the issues cited above.  Therefore 
the claims of entitlement to evaluations in excess of 50 
percent for organic affective disorder with PTSD from October 
27, 1994 to July 31, 2006, and from 30 percent to 10 percent 
from August 1, 2006 to August 9, 2007, and whether the 
reductions were proper, as well as whether the termination of 
special monthly compensation based on statutory housebound 
status was proper are deferred pending completion of the 
development sought below.

Accordingly, the case is REMANDED for the following actions:

1.  The veteran should be afforded 
a comprehensive VA 
neuropsychiatric examination to 
determine the current extent of 
organic affective disorder with 
PTSD.  The claims folder and a 
copy of this remand should be made 
available to the examiner for 
review prior to the examination.  
The examiner should indicate 
whether or not the claims folder 
is thoroughly reviewed.  All 
necessary tests and studies, 
including appropriate 
psychological studies, should be 
conducted in order to identify the 
degree of social and occupational 
impairment attributable to organic 
affective disorder with PTSD.  All 
clinical findings should be 
delineated in detail, correlated 
to a specific diagnosis(es) and 
should be reported in a narrative 
format.

The examiner should also provide a 
full multi-axial evaluation, to 
include the assignment of a 
numerical score on the GAF scale.  
An explanation of the significance 
of the assigned numerical score 
relative to the appellant's 
ability to work should be 
provided.  The examiner is asked 
to address the specific criteria 
for mental disorders under 38 
C.F.R. §§ 4.125 through 4.130 
(2008) (provided by the RO) and 
identify those criteria met by the 
veteran, to include whether the 
appellant has deficiencies in each 
of the following areas: work, 
school, family relations, 
judgment, thinking, and mood due 
to organic affective disorder with 
PTSD.

2.  The Veteran must be given 
adequate notice of the examination, 
to include advising him of the 
consequences of failure to report 
under 38 C.F.R. § 3.655 (2008).  If 
he fails to appear for the 
examination, this fact should be 
noted in the file.

3.  The RO should ensure that the 
medical report requested above 
complies with this remand.  If the 
report is insufficient, or if a 
requested action is not taken or is 
deficient, it should be returned to 
the examiner for correction. See 
Stegall v. West, 11 Vet. App. 268 
(1998).

4.  After taking any further 
development deemed appropriate, the 
RO should re-adjudicate the issues 
on appeal.  If a benefit is not 
granted, the appellant and 
representative should be provided a 
supplemental statement of the case 
and afforded an opportunity to 
respond before the case is returned 
to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


